United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3148
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Mark John Groenewold,                    *
                                         *
      Defendant - Appellant.             * [UNPUBLISHED]
                                         *
                                         *
                                    ___________

                               Submitted: March 9, 1999
                               Filed:    June 10, 1999
                                     ___________

Before BEAM and HEANEY, Circuit Judges, and GOLDBERG,1 Judge.
                            ___________

PER CURIAM.

      Defendant-appellant, Mark John Groenewold, appeals his conviction and
sentence for possession of methamphetamine with intent to distribute in violation of
21 U.S.C. § 841(a)(1). Groenewold entered a plea of not guilty and moved to
suppress the drug evidence as obtained through an illegal search and seizure of his
car. Groenewold claimed that (1) the officer who stopped him did not have

      1
       The Honorable Richard W. Goldberg, Judge, United States Court of
International Trade, sitting by designation.
reasonable suspicion to effect the traffic stop; (2) the alleged smell of marijuana on
his person did not give rise to probable cause to search the car; (3) the officers on
the scene had no probable cause to detain him; and (4) he never consented to the
search of his car. After an evidentiary hearing, the magistrate judge issued a report
and recommendation, finding that Groenewold’s motion to suppress should be
denied. The trial court 2 adopted the magistrate’s report and recommendation and
issued an order denying the motion to suppress. Groenewold then entered a
conditional plea of guilty to the one-count indictment and appealed the trial court’s
denial of his motion to suppress.

       The trial court and magistrate judge made careful and complete findings of
fact. Having carefully reviewed the record and the applicable legal principles, we
find no error in the trial court’s disposition of this matter. Accordingly, we affirm
the judgment of the trial court. See 8th Cir. R. 47(B).

A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota.
                                          -2-